                       Case 19-60280-lkg          Doc 10      Filed 09/24/19       Page 1 of 1



                  IN THE UNITED STATES BANKRUPTCY COURT
                   FOR THE SOUTHERN DISTRICT OF ILLINOIS

IN RE:                                                                                            In Proceedings
                                                                                                  Under Chapter 7
Novatek Medical Rental Group Inc
                                                                                                  BK 19−60280−lkg
PO Box 285
Effingham, IL 62401−0285

                Debtor(s)

SSN/Individual Taxpayer ID Number (ITIN):                    Employer Tax ID Number (ETIN):

                                                             20−0673643


      NOTICE TO CREDITORS AND OTHER PARTIES IN INTEREST
                  OF THE NEED TO FILE CLAIMS

Notice is hereby given that:

    The trustee has advised the Court that unencumbered assets are being liquidated and that dividends may be
available for unsecured creditors. To participate in a pro rata share of the unencumbered dividends, creditors in this
case must file a claim, on an official claim form. The last date to file a proof of claim in this case for creditors is:
December 23, 2019. Governmental units should also review B.R. 3002(c)(1).

    The claim must be filed with the Clerk's Office, U.S. Bankruptcy Court with a copy forwarded to the case trustee:

                    Robert T Bruegge
                    Trustee
                    130 N Main St
                    PO Box 510
                    Edwardsville, IL 62025

                    (618) 301−4878

     An electronic version of the claim form is available on the Court's web site at http://www.ilsb.uscourts.gov Proof
of claims should be filed electronically with the court. If you are not a registered user of the Court's Electronic Filing
System, you may bring the document to the Clerk's Office in Benton, IL and assistance will be provided to scan and
enter the document into the Court's electronic filing system. If you have questions regarding filing electronically,
please contact the Clerk's office at 618−435−2200.

    Creditors are further notified that upon expiration of the claims bar date all notices required by Rule 2002 of the
Federal Rules of Bankruptcy Procedure will be mailed only to creditors whose claims have been filed.


DATED: September 24, 2019
                                                                                                Donna N Beyersdorfer
                                                                                           CLERK OF THE BANKRUPTCY COURT
